Name: Commission Regulation (EEC) No 912/93 of 19 April 1993 determining the effects on the pigmeat sector of the abolition of the supplementary trade mechanism in respect of trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: nan

 No L 94/22 Official Journal of the European Communities 20 . 4. 93 COMMISSION REGULATION (EEC) No 912/93 of 19 April 1993 determining the effects on the pigmeat sector of the abolition of the supplementary trade mechanism in respect of trade between Portugal and the other Member States from 1 April 1993 ; whereas, therefore, the products and animals concerned are not subject to the said mechanism from 1 April ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Whereas Commission Regulation (EEC) No 3816/90 ('), as last amended by Regulation (EEC) No 3834/92 (2), lays down detailed rules for the application of the supplemen ­ tary trade mechanism in the pigmeat sector and, in par ­ ticular, for 1993, the indicative ceilings for certain groups of products which may be imported into Portugal from the other Member States ; Whereas Council Regulation (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism and exported to Portu ­ gal (3) limits, from 1 April 1993, application of the STM in the pigmeat sector to live swine until Portugal is declared free of African swine fever ; Whereas on 10 March 1993, the Standing Veterinary Committee declared Portugal free of African swine fever HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3816/90 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 366, 29. 12. 1990, p. 33. (2) OJ No L 387, 31 . 12. 1992, p. 58 . 0 OJ No L 77, 31 . 3 . 1993, p. 9 .